Citation Nr: 0002448	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for fungal infection of 
the hands and feet.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
impairment.  

4.  Entitlement to the assignment of a compensable evaluation 
for malaria.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from September 1941 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  

The veteran appealed the initial assignment of a 
noncompensable evaluation for malaria.  The Board notes that 
the U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter the Court), in 
Fenderson v. West, 12 Vet. App. 119 (1999) held, in part, 
that the RO never issued a statement of the case concerning 
an appeal from the initial assignment of a disability 
evaluation, as the RO had characterized the issue in the 
statement of the case as one of entitlement to an increased 
evaluation.  Fenderson involved a situation in which the 
Board had concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  This case differs from Fenderson in that 
the appellant did file a timely substantive appeal concerning 
the initial rating to be assigned for the disability at 
issue.  The Board observes that the Court, in Fenderson, did 
not specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a notice of disagreement following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase.  Moreover, the appellant 
in this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.


FINDINGS OF FACTS

1.  There is no competent evidence of a current chronic 
fungal infection of the hands and feet.

2.  The records do not contain a current diagnosis of PTSD.

3.  There is no competent evidence of a nexus between current 
hearing loss disability and any disease or injury in military 
service.

4.  There are no current residuals of malaria.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for fungal 
infection of the hands and feet is not well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 303 (1999).

2.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 303 (1999).

3.  The claim of entitlement to service connection for a 
hearing loss disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 303 (1999).

4.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 6304 (effective 
prior to August 30, 1996); 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 6304 (1999); 61 
Fed. Reg. 39873-39875 ( July 31, 1996) (effective August 30, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he currently suffers from several 
disabilities that had their inception in service.  At his 
hearing in September 1998, he pointed out that he developed a 
fungal infection of the feet and hands while stationed at 
Guadalcanal.  He indicated that he received treatment during 
service but since service discharge he has been mostly 
self-treating this infection with over-the-counter 
medication.  He received professional medical care following 
service discharge but unfortunately the physician has since 
died and there are no records of treatment available.  He 
also asserted that he had developed a hearing loss disability 
as a result of noise exposure during combat in World War II.  
He points out that he was an airplane mechanic during 
service.  He also reported that he suffered hearing damage 
from a bomb blast.  He also argues that he suffers from PTSD 
as a result of service.  He asserts that his war experiences 
caused him great stress and have resulted in psychiatric 
problems.  He maintains that he suffers from nightmares, 
flashbacks, and anxiety.  

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the Court held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

As discussed below, the Board finds these claims for service 
connection are not well grounded.  When a claim is not well 
grounded, VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, but VA 
may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled its obligation under section 
5103(a) in a statement of the case that informed the veteran 
of the reasons his claims had been denied.  Also, by this 
decision, the Board informs the appellant of the type of 
evidence needed to make his claim well grounded.  Unlike the 
situation in Robinette, he has not put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  

Although the RO did not specifically state that it denied the 
veteran's claim for service connection for PTSD on the basis 
that it was not well grounded, the Board concludes that this 
error was harmless.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995) (when the Board decision denies a claim on the merits 
when the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).

A.  Fungal Infection and PTSD

The veteran's problem with presenting well-grounded claims 
for a fungal infection and PTSD arises with the first 
element, which is evidence of current disability.  The record 
does not contain medical evidence of current disability, that 
is, of an impairment in earning capacity as the result of the 
claimed injury or residuals thereof as set forth in 38 C.F.R. 
§ 4.1 (1999).  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997). 

The veteran has provided no medical evidence to show current 
diagnoses of either a fungal infection or PTSD.  The veteran 
underwent VA examinations in October and November 1996.  He 
reported his complaints, however, he failed to mention a 
fungal infection.  Moreover, there were no physical findings 
that were reported regarding a fungal infection of the nails 
of the hands and feet.  At the October examination, in regard 
to a skin disorder, he reported that he bruised easily and 
took aspirins.  In November, he reported that he did not have 
a history of skin problems.  He also indicated that he spent 
a lot of time in the sun but always wore adequate clothing.  
There were no reported diagnoses of a fungal infection.

In regard to PTSD, the veteran also underwent VA psychiatric 
examination in October 1996.  The examiner concluded that the 
veteran did not satisfy the criteria for PTSD and his 
symptoms were more than likely consistent with dementia.  
Psychological testing was recommended.  Later that month, the 
Mississippi Scale for PTSD was administered and it was 
determined that the veteran score was below the diagnostic 
level for a diagnosis of PTSD.  The next month, he underwent 
further examination.  The diagnostic assessment included 
dysthymic disorder.  Under the Axis II diagnosis there is a 
reference to PTSD but this is accompanied by an illegible 
notation.  However, VA mental health clinical notes dated in 
February 1998 clarify the notation.  In reporting the 
veteran's history it is noted that the veteran was previously 
examined at that facility in 1996 and that he had a 
depressive disorder.  Significantly however, it explains 
clearly that PTSD was only considered.  Moreover, in November 
1998 VA psychological evaluation including psychometric 
testing was performed.  The examiner concluded that the 
veteran's test results did not support a diagnosis of PTSD 
and that his psychological profile was not sufficiently 
similar to observed veterans diagnosed with PTSD.  

A grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See 38 U.S.C.A. § 1131.  Without proof 
of current disabilities, there can be no valid claim.  See 
Brammer v.  Derwinski, 3 Vet.App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  As the first 
element is entirely unsupported, whether there is evidence 
sufficient to lend plausible support to the second and third 
elements need not be decided.

B.  Hearing Loss

Hearing loss disability is defined by regulation.  Impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; or the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

Regarding the first element, which is evidence of current 
disability, the veteran underwent VA audiological examination 
in October 1996.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
70
65
95
LEFT
20
25
60
70
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 96 percent in the left ear.  The 
pure tone test results meet the regulatory definition of 
bilateral hearing loss disability.  The speech recognition 
scores also meet the regulatory definition of hearing loss 
for the right ear.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the veteran 
has reported exposure to loud aircraft noise and bombings 
during his military service.  The veteran's statements are 
plausible, and he is competent to report such noise exposure.  
This is sufficient for the second element of a well-grounded 
claim.  

It should be pointed out that the veteran's September 1945 
separation examination reported results were within normal 
range, that is 15/15 hearing for whispered voice, bilaterally 
and 20/20 hearing for coin click, bilaterally.  Moreover, his 
ears were considered clinically normal.  The earliest medical 
evidence referring to a hearing disorder is a letter from the 
veteran's physician dated in October 1996 that indicated that 
the veteran received treatment for bilateral hearing 
impairment in 1981.  Significantly, this is more than 35 
years after service discharge.  

Regardless, the veteran's problem with presenting a well-
grounded claim for a bilateral hearing loss disability arises 
with the third element.  The record does not contain 
competent, that is, medical, evidence of a nexus between 
disease or injury in service and the current hearing loss 
disability, as required by Caluza.  The only evidence of 
record that suggests a causal relationship between the 
veteran's claimed disability and service is the veteran's and 
his spouse's statements.  However, I find that these 
statements are not sufficient competent evidence to establish 
the etiology of his current hearing disorder.  Although the 
veteran asserts that his inservice exposure to aircraft noise 
led to the development of hearing loss, the medical evidence 
of record, including recent VA examination reports, does not 
include any medical statements or opinions supporting his 
assertions.

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge, and require the 
knowledge and experience of a trained physician.  Because 
neither the veteran, nor his spouse have shown that they have 
medical expertise, they are not competent to make a 
determination on the etiology of his hearing impairment.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

As referred to above, of record is an October 1996 private 
physician's letter to the veteran.  The physician noted that 
the veteran received medical care in 1981 for complaints of 
right ear drainage.  It was determined that he had a hole in 
the right eardrum plus bilateral hearing loss.  The physician 
commented that the veteran's type of hearing impairment in 
the right ear was often seen due to ear infections dating 
back to childhood.  Importantly, he concluded that this type 
of impairment was not associated with heavy noise exposure 
such as a bomb blast.   

In summary, the veteran has failed to present competent 
medical evidence providing a nexus between his current 
hearing loss and service.  Accordingly, the Board concludes 
that he has not met his burden of presenting a well-grounded 
claim for service connection for bilateral hearing loss.  As 
he has not met this burden, VA has no duty to assist him in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Rabideau, 2 Vet. App. 141, 144 (1992).

The Board does note that the veteran is alleging that the 
noise exposure of combat caused his current hearing loss.  
Concerning 38 U.S.C.A. § 1154(b), the Board notes that this 
statute does not constitute a substitute for evidence of 
current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  Rather, 
section 1154(b) provides a significant benefit for a combat 
veteran in that it relaxes the evidentiary requirement 
regarding the service incurrence or aggravation of a disease 
or injury in service.  For purposes of submitting a well-
grounded claim, a combat veteran's statements, as well as 
those of a noncombat veteran, standing alone, will generally 
be sufficient to establish the service-incurrence element.  
The true benefit of section 1154(b) for the combat veteran is 
realized, however, once a claim is found well grounded and 
the claim moves to the merits adjudication stage. When 
adjudicating a claim on the merits under section 1154(b), the 
combat veteran will be found to have established sufficient 
evidence of service incurrence or aggravation by his or her 
own testimony unless "there is 'clear and convincing 
evidence' that the disease or injury was not incurred or 
aggravated in service . . . ."  Kessel v. West, 13 Vet. App. 
9, 17 (1999).  

II.  Malaria

The veteran claims that his residual symptoms of malaria have 
increased in severity.  He reported at his hearing that he 
has had symptoms similar to his initial attack of malaria 
during service -- including low-grade fever and vertigo - for 
which he takes Quinine in order to recover.  

The veteran's claim for an increased rating for his 
service-connected malarial residuals is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1999).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

Service medical records relate that in March 1943, the 
veteran complained of fever and general malaise with 
headaches and chills.  The diagnosis was malaria.  He was 
treated on several more occasions for positive findings of 
malaria.  Based on in-service treatment, a June 1997 rating 
decision granted service connection for malaria, and assigned 
a noncompensable evaluation.

Disability due to the residuals of malaria is evaluated under 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  The Board notes 
that the criteria under Diagnostic Code 6304 were changed, 
effective August 30, 1996, shortly after the veteran filed 
his claim.  Accordingly, the version most favorable to the 
veteran applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  The 
Board has therefore reviewed the veteran's claim under both 
the old and the new rating criteria.

Under the old criteria, a 10 percent evaluation is warranted 
for malaria that has been recently active, with one relapse 
in the past year, or for old cases of malaria with moderate 
disability.  Following a rating period of one year based on 
relapse or recurrence, the veteran will be notified that his 
compensation will be discontinued unless he submits evidence 
from a physician showing recurrent attacks or other disabling 
effects of malaria.  Additionally, following a 36-month 
period of compensation, he must report to a VA medical 
facility during an actual relapse of the disease to obtain a 
blood smear.  If the blood smear is positive for malaria, the 
case must be sent to the Director, Compensation and Pension 
Service, for acceptance of the diagnosis of malaria for 
rating purposes. 38 C.F.R. § 4.88b, Diagnostic Code (DC) 
6304, Note 2, effective prior to August 30, 1996.

The 1996 changes deleted and reserved section 4.88, which had 
provided that when rating disability from malaria, once 
identified by clinical and laboratory methods, or by clinical 
methods alone where the disease is endemic, the clinical 
course of the disease, the frequency and severity of 
recurrences, the necessity for and the reaction to 
medication, should be the basis of evaluation, not the 
presence or absence of parasites.  When there have been 
relapses following the initial course of treatment, further 
relapses are to be expected and for some time the veteran 
must be given the benefit of the doubt as to unexplained 
fever of short duration, controlled by medication specific 
for malaria.  38 C.F.R. § 4.88 (1996).

With regard to the revised rating criteria, Diagnostic Code 
6304 now provides for a 100 percent rating for active 
malaria.  A note that follows this regulation states that the 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, residuals 
such as liver or spleen damage are rated under the 
appropriate system.  38 C.F.R. § 4.88b; Diagnostic Code 6304 
(1999).

The record does show that the veteran was treated for malaria 
during service. However, there is no medical evidence of 
post-service treatment of malaria. Although the veteran 
claimed at his hearing that he has had recent bouts of 
malaria, the record is devoid of any clinical or laboratory 
evidence that would confirm that the veteran has had a 
relapse of malaria in recent years.

While the veteran asserts that he has malaria recurrences for 
which he takes Quinine, there is no medical evidence that his 
reported fever and chills symptoms are manifestations of 
residuals of malaria.  The veteran underwent VA examinations 
in 1996 and there were no physical findings reported that 
were considered compatible with malarial infection. 

There is simply no medical evidence of record that 
corroborates any recurrences of malaria or any necessity for 
medication.  I also note that there is no evidence of 
malarial parasites in recent years, although under the old 
regulations the presence or absence of parasites is not a 
criterion for evaluation.  The Board is aware that former 
section 4.88 states that "When there have been relapses 
following the initial course of treatment, further relapses 
are to be expected and for some time the veteran must be 
given the benefit of the doubt as to unexplained fever of 
short duration, controlled by medication specific for 
malaria."  Nonetheless, the Board finds no medical evidence 
of relapses of malaria since the veteran's discharge from 
military service in 1945.  The only evidence suggesting such 
relapses are the veteran's statements that Quinine controls 
his symptoms.  The Board also notes that this regulation 
indicates that the benefit of the doubt only applies "for 
some time" in cases of relapses following the initial course 
of treatment.  There is no evidence of significant relapses 
after 1944.  The Board does not construe the regulation to 
require that the veteran be granted an increased rating for 
claimed recurrences, unsupported by medical evidence, which 
were reported over 50 years after the initial course of 
treatment.

In the absence of objective or subjective evidence of any 
symptoms attributable to malaria or malaria relapses in the 
past 50 years, the compensable evaluation for malaria is not 
available under either the old criteria or the new criteria.  
The Board notes that, under the new criteria, malaria may 
also be evaluated based on residuals such as liver or spleen 
damage.  However, there is no medical evidence of record to 
establish that the veteran has liver or spleen damage due to 
malaria, nor does the veteran so contend.  It is noted that 
there is a February 1997 VA ultrasound report that detected a 
cyst of the liver.  However, this has not been attributed to 
malarial residuals.  Moreover, even assuming that this was 
related to malarial residuals, a February 1998 VA clinical 
record described the cysts as asymptomatic, therefore any 
residuals would be noncompensable.  Accordingly, there is no 
basis for a compensable evaluation for malaria.


ORDER

Service connection for fungal infection of the hands and 
feet, for PTSD, and for bilateral hearing impairment is 
denied.  

Entitlement to the assignment of a compensable evaluation for 
malaria is denied.  




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

